Citation Nr: 1641858	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for diabetes mellitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Board remanded the Veteran's claim for development; the claim has returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2016 remand, the Board directed the AOJ to obtain a VA medical opinion.  

The AOJ obtained VA a VA medical opinion in February 2016 and an addendum opinion in April 2016.  These opinions do not satisfy the remand instructions.  First, the remand instructed that the opinion should be provided by a physician, but the 2016 opinions were provided by an optometrist.

The February 2016 opinion did not address all of the questions posed in the Board remand.  In the April 2016 addendum opinion, the examiner concluded that the Veteran's blood sugar was properly monitored following March 2012 surgery, but did not specifically address whether it was proper that blood glucose levels were not tested until August 2012, five months after being prescribed prednisone.  Furthermore, although the examiner stated that she could not address whether the Veteran's diabetes mellitus developed earlier than would be expected without resort to merely speculation, the Board finds that the conclusion is inadequate.  Specifically, the examiner failed to address whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the cause of additional disability in this case or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

For the foregoing reasons, the Board finds that a new VA medical opinion, from a physician, is necessary to adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it has a duty to insure that the examination is adequate); overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for the Veteran's claims file to be reviewed by a physician to determine whether diabetes was caused or aggravated by improper VA care or an event not reasonably foreseeable.

The physician should opine whether the Veteran suffered additional disability as the result of the treatment with prednisone following the March 2012 glaucoma surgery.  

If so, the examiner should opine whether diabetes was result of the treatment that was not reasonably foreseeable; or whether the treatment was careless, negligent, reflected a lack of proper skill, error in judgement or similar fault.

The examiner should address whether it was proper that the Veteran's blood glucose levels were not tested until August 2012, five months after being prescribed prednisone, despite prior indications of diabetes.

If it is determined that the Veteran was already at risk for the development of diabetes prior to being prescribed prednisone, the examiner should comment whether the prescription of such caused him to develop the disease earlier than would have been expected had he not been prescribed prednisone.  If it is determined that he did not develop diabetes as a result of being placed on prednisone, the examiner should so state and should set for forth specific reasons for his/her determination in this regard.  

The examiner should opine whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing and increasing his dosage of prednisone following the March 2012 procedure, to include not monitoring his blood sugar levels through blood testing, or in keeping him on prednisone and not exploring the use of steroid sparing agents for treatment of his chronic uveitis.

The examiner should also address whether any additional disability was proximately caused by an event not reasonably foreseeable and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  

The examiner must provide reasons for the conclusions reached--to include, as appropriate, citation to specific evidence of record and/or medical authority.

If the examiner cannot provide an opinion without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the cause of additional disability in this case or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  If the benefit sought is not granted, issue a supplemental statement of the case.   Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

